


Exhibit 10.41

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 17th
day of August, 2007, by and between BMR-217TH PLACE LLC, a Delaware limited
liability company (“Landlord”), and SONUS PHARMACEUTICALS, INC. (“Tenant”).

 

RECITALS

 

A.            WHEREAS, Landlord and Tenant entered into that certain Lease dated
as of November 21, 2006 (the “Lease”), whereby Tenant leases certain premises
(the “Premises”) from Landlord at 1522 217th Place SE in Bothell, Washington
(the “Building”);

 

B.            WHEREAS, Tenant desires to increase the size of the Premises and
Tranche 3; and

 

C.            WHEREAS, Landlord and Tenant desire to modify and amend the Lease
only in the respects and on the conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.             Definitions.  For purposes of this Amendment, capitalized terms
shall have the meanings ascribed to them in the Lease unless otherwise defined
herein.  The Lease, as amended by this Amendment, shall be referred to herein as
the “Amended Lease.”

 

2.             Premises.  The attached Exhibit A replaces and supersedes in its
entirety Exhibit A attached to the Lease.

 

3.             Rentable Area of Building and Premises.  Landlord and Tenant
acknowledge that, pursuant to the current Approved Plans, the Rentable Area of
the (a) Building is sixty-seven thousand seven hundred ninety-nine (67,799)
square feet and (b) Premises is forty-two thousand six hundred twenty-eight
(42,628) square feet, in each case subject to further adjustment in accordance
with the Lease.  Section 2.2 of the Lease is hereby replaced in its entirety
with the following:

 


IN THE DEFINITIONS BELOW, EACH RENTABLE AREA (AS DEFINED BELOW) IS EXPRESSED IN
RENTABLE SQUARE FOOTAGE.  RENTABLE AREA AND TENANT’S PRO RATA SHARE ARE ALL
SUBJECT TO ADJUSTMENT AS PROVIDED IN THIS LEASE.

 

--------------------------------------------------------------------------------


 

Definition or Provision

 

Means the Following (As of the
Term Commencement Date)

Rentable Area of Premises

 

42,628 square feet

Rentable Area of Building

 

67,799 square feet

Tenant’s Pro Rata Share of Building

 

62.87%

 

4.             Increase in Tranche 3.  Section 5.2 of the Lease is hereby
replaced in its entirety with the following:

 

Landlord shall cause to be constructed the tenant improvements in the Premises
(the “Tenant Improvements”) pursuant to the Work Letter at a cost to Landlord
(the “Tenant Improvement Allowance”) not to exceed Seven Million Six Hundred
Seventy-Three Thousand Forty Dollars ($7,673,040) (based upon One Hundred Eighty
Dollars ($180) per rentable square foot, as adjusted based on the finally
determined Rentable Area of the Premises), which amount shall include the costs
of (a) construction, (b) project management by Landlord (which fee shall equal
three percent (3%) of the Tenant Improvement Allowance actually paid by Landlord
but not less than 3% of the product of the Rentable Area of the Premises times
One Hundred Twenty-Five Dollars ($125) per rentable square foot), (c) space
planning, architect, engineering and other related services and (d) building
permits and other planning and inspection fees.  The Tenant Improvement
Allowance shall consist of an allowance of (x) One Hundred Twenty-Five Dollars
($125) per rentable square foot, which shall be expended first, (y) an
additional Twenty-Five Dollars ($25) per rentable square foot, which shall be
expended second (“Tranche 2”), and (z) an additional Thirty Dollars ($30) per
rentable square foot, which shall be expended third (“Tranche 3”).  If the total
cost of the Tenant Improvements exceeds the Tenant Improvement Allowance, then
the overage shall be paid by Tenant to Landlord prior to the Term Commencement
Date.  Tenant shall have until December 31, 2007, to expend the unused portion
of the Tenant Improvement Allowance, after which date Landlord’s obligation to
fund such costs shall expire.  Tenant shall pay to Landlord, as Additional Rent
(the “TI Rent”), Tranche 2 or so much thereof as is actually paid by Landlord
amortized over the final one hundred twenty (120) months of the initial Term at
a rate of ten percent (10%) per annum, and Tranche 3 or so much thereof as is
actually paid by Landlord amortized over the final one hundred twenty (120)
months of the initial Term at a rate of twelve percent (12%) per annum.

 

5.             Broker.  Tenant represents and warrants that it has not dealt
with any broker or agent in the negotiation for or the obtaining of this
Amendment other than Landlord’s Broker and Tenant’s Broker, and agrees to
indemnify, defend and hold Landlord harmless from any and all cost or liability
for compensation claimed by any other broker or agent employed or engaged by it
or claiming to have been employed or engaged by it.  Landlord represents and
warrants that it has not dealt with any broker or agent in the negotiation for
or the obtaining of this Amendment other than Landlord’s Broker and Tenant’s
Broker, and agrees to indemnify, defend and hold Tenant harmless

 

2

--------------------------------------------------------------------------------


 

from any and all cost or liability for compensation claimed by any other broker
or agent employed or engaged by it or claiming to have been employed or engaged
by it.  Tenant shall have no obligation to compensate Landlord’s Broker or
Tenant’s Broker due to this Amendment.

 

6.             No Default.  Tenant represents, warrants and covenants that, to
the best of Tenant’s knowledge, Landlord and Tenant are not in default of any of
their respective obligations under the Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.  Landlord represents, warrants
and covenants that, to the best of Landlord’s knowledge, Landlord and Tenant are
not in default of any of their respective obligations under the Lease and no
event has occurred that, with the passage of time or the giving of notice (or
both) would constitute a default by either Landlord or Tenant thereunder.

 

7.             Effect of Amendment.  Except as modified by this Amendment, the
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed.  The covenants, agreements, terms, provisions and conditions contained
in this Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and, except as otherwise provided in the Lease,
their respective assigns.  In the event of any conflict between the terms
contained in this Amendment and the Lease, the terms herein contained shall
supersede and control the obligations and liabilities of the parties.  From and
after the date hereof, the term “Lease” as used in the Lease shall mean the
Lease, as modified by this Amendment.

 

8.             Miscellaneous.  This Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Amendment are inserted and included solely
for convenience and shall not be considered or given any effect in construing
the provisions hereof.  All exhibits hereto are incorporated herein by
reference.

 

9.             Counterparts.  This Amendment may be executed in one or more
counterparts that, when taken together, shall constitute one original.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

 

 

BMR-217TH PLACE LLC,

a Delaware limited liability company

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

TENANT:

 

 

SONUS PHARMACEUTICALS, INC.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PREMISES

 

[Floor Plan]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

STATE OF              

§

 

§

COUNTY OF              

§

 

On                  , 200   , before me, a Notary Public in and for said state,
personally appeared                                              , personally
known to me(or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, in that by his signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

, Notary Public

 

 

ACKNOWLEDGEMENT

 

STATE OF             

§

 

§

COUNTY OF               

§

 

On                  , 200   , before me, a Notary Public in and for said state,
personally appeared                                                     ,
personally known to me(or proved to me on the basis of satisfactory evidence) to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his authorized capacity, in that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

, Notary Public

 

--------------------------------------------------------------------------------
